Citation Nr: 0619666	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-06 560A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shell fragment wounds (SFWs) to the right 
thigh with injury to Muscle Group (MG) XIV.

2.  Entitlement to a compensable evaluation for a left 
posterior neck scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

This matter was last before the Board in June 2004, at which 
time it remanded the matter of the veteran's claim of 
entitlement to an increased rating for the residuals of shell 
fragment wounds (SFWs) to the right thigh with injury to 
Muscle Group (MG) XIV for the completion of additional 
development.  The Board is satisfied that all action 
requested on remand is complete, such that it may now proceed 
with a decision on this issue herein.  

The issue of entitlement to a compensable evaluation for a 
left posterior neck scar is addressed in the REMAND following 
this decision, and is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent medical evidence of record indicates that the 
residuals of shell fragment wounds (SFWs) to the right thigh 
are manifested by intermittent pain and fatigability that 
causes no more than moderately severe disability of Muscle 
Group (MG) XIV; there is no objective evidence of record of 
nerve, bony, or vascular involvement, or of other functional 
loss attributable to the in-service injury. 




CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
residuals of shell fragment wounds (SFWs) to the right thigh 
with injury to Muscle Group (MG) XIV are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2001, July 2004, December 2004, and March 2005 letters to the 
veteran from the RO (and the Appeals Management Center (AMC) 
on its behalf) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating for his service-
connected disability, and of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
veteran was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to his claim.  The February 2001 
letter provided information as to the first three VCAA notice 
elements, while the remaining letters addressed those 
elements, but also addressed the fourth VCAA notice element 
as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the last of 
these letters was issued to the veteran in March 2005.  
Thereafter, the veteran was afforded an opportunity to 
respond, and the AMC subsequently reviewed the claim (again 
on the RO's behalf) and issued a supplemental statement of 
the case to him in September 2005.  Under these 
circumstances, the Board finds that these VCAA notification 
requirements have been satisfied for the claim.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of an award of service 
connection.  Id.  

The Dingess/Hartmann analysis appears to extend to claims for 
increased ratings for service-connected disabilities as well.  
Thus, in the pending appeal, as noted, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, as well as notice of 
the type of evidence necessary to establish his entitlement 
to an increased disability rating.  The RO, however, did not 
provide the veteran with notice of the type of evidence 
necessary to establish the effective date for any awarded 
increased rating.  Despite the inadequate notice provided to 
the veteran on this last element, however, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the veteran 
has been prejudiced thereby).  In the decision below, the 
Board has decided to grant the veteran an increased rating 
from 10 to 30 percent, and the RO will provide him with 
notice of the necessary requirements for the assignment of an 
effective date for this award.  

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the Board observes that the veteran's service 
medical records are associated with the claims file, as are 
all pertinent VA and private medical records identified 
and/or provided by the veteran.  As well, the veteran was 
provided with multiple VA examinations in support of his 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review. 

Again, the evidence available for review includes the 
veteran's service medical records, VA outpatient medical 
treatment and examination reports, private medical reports, 
photographs, and statements, testimony, and argument provided 
by the veteran and his representative in support of the 
claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2005).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45 (2005).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe,  and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2005).  In that regard, the rating criteria 
for muscle group injuries changed, effective July 3, 1997.  
See 38 C.F.R. §§ 4.55-4.73, Diagnostic Code (DC) 5301 through 
DC 5329 (2005).  As the veteran filed his claim for an 
increased rating in October 1997, his disability is subject 
to evaluation under the revised criteria.  

As applicable to the pending claim, the revised (current) 
provisions of 38 C.F.R. § 4.55 (2005) are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 3 muscle groups for the foot and leg (DC 5310 
through DC 5312) and 6 muscle groups for the pelvic girdle 
and thigh (DC 5313 through DC 5318). 

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 

(1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.  

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint.  

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25 (2005).

See 38 C.F.R. § 4.55.

The revised (current) provisions of 38 C.F.R. § 4.56 (2005), 
also as applicable to the pending claim, are as follows:

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows: 

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit scars, small 
or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to 
the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound 
by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

See 38 C.F.R. § 4.56.

The veteran currently has a 10 percent rating for this 
disability under DC 5314, which pertains to impairment of 
Muscle Group (MG) XIV.  MG XIV is the anterior thigh muscle 
group.  The functions of this muscle group are extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with MG XVII in postural support of the body, 
and acting with the hamstring muscles in synchronization of 
the hip and the knee.  The involved muscles include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under DC 5314, a moderate injury warrants a 
10 percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating.  38 C.F.R. § 4.73 (2005).    

The diagnostic codes that pertain to limitation of motion of 
the knee are listed under 38 C.F.R. § 4.71a at DC 5256 to DC 
5263 (2005).  Knee ankylosis warrants rating of 30 to 60 
percent under DC 5256.  Recurrent knee subluxation or lateral 
instability warrants a rating of 10 to 30 percent under DC 
5257.  Qualifying knee cartilage impairment warrants a rating 
of 20 percent under DC 5258, while symptomatic knee cartilage 
removal warrants a rating of 10 percent under DC 5259.  
Limitation of knee flexion warrants a rating of 0 to 30 
percent under DC 5260, while limitation of knee extension 
warrants a rating of 0 to 50 percent under DC 5261.  
Impairment of the tibia and fibula warrants a rating of 10 to 
40 percent under DC 5262.  Genu recurvatum warrants a 10 
percent rating under DC 5263.  38 C.F.R. § 4.71a.  Normal 
range of motion for the knee is extension to 0 degrees and 
flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2005). 

The diagnostic codes that pertain to limitation of motion of 
the thigh/hip are listed under 38 C.F.R. § 4.71a at DC 5251 
through DC 5253 (2005).  Limitation of thigh extension to 5 
degrees warrants a 10 percent rating under DC 5251.  Under DC 
5252, limitation of thigh flexion: to 45 degrees warrants a 
10 percent rating; to 30 degrees warrants a 20 percent 
rating; to 20 degrees warrants a 30 percent rating; and to 10 
degrees warrants a maximum 40 percent rating.  Under DC 5253, 
the following all warrant a 10 percent rating: for limitation 
of thigh rotation, when there is a loss of toe-out motion 
beyond 15 degrees; for limitation of thigh adduction, when 
there is a loss of the ability to cross the legs; and for 
limitation of thigh abduction, when there is a loss of 
abduction beyond 10 degrees.  38 C.F.R. § 4.71a. Normal hip 
flexion is from 0 to 125 degrees, while normal hip abduction 
is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The medical evidence of record also contemplates impairment 
of the right peroneal nerve.  Under DC 8521/8621/8721, 
ratings from 10 percent to 40 percent are available for 
impairment of the external popliteal nerve (also known as the 
common peroneal), while ratings of 0 to 30 percent are 
available per DC 8522/8622/8722 for musculotaneous nerve 
(also known as the superficial peroneal nerve) impairment or 
per DC 8523/8623/8723 for anterior tibial nerve (also known 
as the deep peroneal nerve) impairment.  See 38 C.F.R. 
§ 4.124a (2005).  

The evaluation of the same "disability" or the same 
"manifestations" of the disability under various diagnoses, 
however, is prohibited.  38 C.F.R. § 4.14 (2005).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Accordingly, this would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.


Factual Background

The veteran's service entry examination reports, dated in 
July 1966, reflect that he entered active duty with a 
clinically normal right lower extremity.  On July 5, 1967, 
however, he was admitted for treatment of multiple shrapnel 
wounds, including three located on his right upper leg.  The 
service medical records document several puncture wounds of 
the midine of the anterior right thigh, and proximally to the 
medial condyle of the femur.  The most medial and distal 
wound was open to about three centimeters.  Neurovascular 
examination, however, was normal.  X-ray evaluation was also 
normal, but for soft tissue fragments located in the noted 
areas of injury.   On the day of admission, the veteran had 
three wounds debrided and irrigated while he was under local 
anesthesia.  Thereafter, he was treated with betadine soaks.  
On July 26, 1967, he complained of nontender right knee 
swelling, but the swelling was noted to have at least 
partially subsided by July 28, 1967.  On July 29, 1967, the 
veteran was noted to have either a furuncle or an ingrown 
hair on his right leg.  As of August 1, 1967, however, he had 
developed several furuncles with pus, and it was recorded 
that his wounds would not be closed until those areas were 
healed.  The veteran then underwent a surgical wound closure 
on August 13, 1967.  He was doing well until the discovery of 
cellulitis on August 16, 1967, which then required antibiotic 
treatment.  On August 20, 1967, the wound was described as 
"okay" but separated, and so it was butterflied shut.  By 
August 23, 1967, the wound was together.  On September 5, 
1967, the wound was healing and granulating well, but there 
was still a half-centimeter gap.  On September 13, 1967, the 
veteran was referred for evaluation of some residual right 
quadriceps weakness, and he then underwent physical therapy, 
which was thereafter noted to resolve the  weakness.  On 
September 23, 1967, he was deemed ready for discharge and fit 
to return to duty, with a discharge diagnosis of fragment 
wound to the right thigh.  

Thereafter, the service medical records do not mention the 
veteran's right upper leg injury until his October 1968 
service discharge examination.  The report from that 
evaluation records normal clinical findings and a PULHES 
score of "1" for all categories.  (The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina," while the "L" 
represents the "Lower Extremities."  The October 1968 
service discharge examination report does, however, note the 
presence of three scars, with a two inch scar recorded near 
the right patella, and two more half inch scars identified 
near the right thigh.  

On initial VA examination in April 1969, evaluation of the 
right lower extremity revealed two wounds, one at one inch 
below the Poupart's ligament, and one at four inches below 
the anterior aspect of the thigh.  These wounds were 
described as well-healed, nontender, and nonadherent.  There 
was another wound on the medial aspect of the right thigh, 
about four inches above the knee, that was two inches by one 
inch in size, described as well-healed, but by secondary 
intention.  The examiner noted that there was a slight loss 
of sartorius and quadriceps medius muscle in this region, but 
that it was not severe.  There was no exit wound, and the 
wound was thin and nontender, but attached to the underlying 
tissue.  The examiner further noted that on contraction of 
the quadriceps muscle, the wound contracted and depressed in 
this area, throughout the entire extent of the wound, 
indicating that it was even more prominent then that there 
was a loss of muscle.  Further clinical evaluation indicated 
that right thigh circumference, measured at approximately six 
inches above the largest wound site, was equal to that on the 
left.  As well, calf circumference was equal bilaterally, and 
there was no impairment of right knee function, including on 
flexion, extension, and all other movements.  The knee was 
also stable, and there was no sign of internal derangement.  
Examination of the feet revealed no neural deficit in the 
motor or sensory components, but there was evidence of 
hyperesthesia in the are distal to the wounding in the lower 
right thigh, extending about eight to 10 inches below the 
site of the wound.  The feet were otherwise normal.  Ankle 
jerks and knee jerks were also normal.  Thigh function was 
otherwise normal as well for adduction, abduction, flexion 
and extension.  The examiner diagnosed a gunshot wound of the 
right upper thigh with no residuals, as well as shell 
fragment wounds (SFWs) of the right lower thigh with mild 
residuals.

VA X-ray evaluation of the right thigh in April 1969 revealed 
two metallic foreign bodies lying medial to the shaft of the 
femur, at the junction of the upper and middle third of the 
thigh, and another metallic foreign body lying medial to the 
lower third of the femur.  Each metallic body was measured at 
approximately one and a half by two centimeters in size.  A 
pelvic X-ray evaluation showed one metallic foreign body in 
the soft tissue just medial to the right femoral neck.  A 
right knee X-ray evaluation was negative.

In an August 1969 rating decision and as effective on 
November 1, 1968, the veteran was service-connected for right 
leg SFWs per 38 C.F.R. § 4.73, DC 5314, at a rate of 10 
percent.    

On a VA joints examination in October 1995, the veteran had a 
full range of motion for all extremities.  There was no noted 
swelling, deformity, subluxation, or instability, as well as 
no observed damage to the tendons, bones, or nerves.  The 
examiner also stated that there was no tissue loss 
comparison, muscle penetration, or scar formation (but it was 
unclear from his report as to his focus for this finding).  

The veteran filed the pending claim via April 1997 and 
October 1997 statements.  In April 1997, he complained of 
right leg pain that made him limp and affected his employment 
as a mailman, and noted a numbing feeling that traveled up 
and down his shin.  In October 1997, he noted that the two 
pieces of metal in his upper right leg also caused him pain.

At a February 1998 VA scars examination, the veteran reported 
pain in his right thigh, in the area of his distal medial 
scar, as well as numbness that started in the thigh and ran 
down his shin to his ankle.  He also reported episodes of his 
whole foot falling asleep.  On clinical evaluation, the 
examiner noted a round, two and a half by two centimeter, 
nontender scar to the anterior mid-thigh.  There was a second 
round, four centimeter by six centimeter, nontender scar at 
the medial distal thigh, but that scar also had some 
adherence and underlying subcutaneous tissue loss.  The third 
scar was near the groin, and measured three centimeters by 
one-half of a centimeter.  The examiner reported that all 
scars were depressed and had a slightly rough texture, but 
the scars were also of normal color, without indication of 
ulceration or breakdown.  He further observed that the scars 
had no inflammation, edema, or keloid features, and that the 
scars did not cause any disfigurement or functional 
impairment.  The examiner acknowledged, however, that the 
veteran did have a right leg limp, as well as a decreased 
sensation to light touch and sharpness at the medial side of 
the right thigh, starting at his large scar and running to 
his toes.

At a November 1998 local hearing, the veteran indicated that 
his right thigh injury was caused by a mortar round.  He 
advised that he averaged about 150 hours per year of lost 
work time because of neck or leg pain.  He stated that his 
lower thigh wound would sometimes begin to tingle, leading to 
a great deal of pain above his knee.  He additionally 
reported pain around his kneecap.  He also advised that he 
had no sense of touch in the lower thigh wound area, and that 
in the last year, he had noticed a loss of sensation in his 
shin.  The veteran advised that he walked two to five miles 
per day for work, but that he spent approximately 90 minutes 
every night reducing his pain.  He stated that he had to cut 
back his overtime hours as well.  He further noted that he 
dragged his right foot when he walked, and that the sole of 
that shoe wore out twice as fast as the sole of his left 
shoe.    

January 1999 VA primary care and urgent care clinic treatment 
notes recorded a finding of neuralgia leg pain.  The veteran 
complained of this pain in relation to his SFW injury, but 
his physical examination was normal, with a finding of five 
out of five for muscle strength in the lower extremities.  He 
also had a normal gait and full weightbearing of the right 
lower extremity.   

At a June 1999 VA muscles and scars examination with claims 
file review, the veteran complained of constant throbbing 
thigh pain, knee weakness, numbness on the front of his shin, 
and foot dragging.  He denied knee injury or arthritis.  On 
clinical evaluation, he had a limp.  Heel, toe, and tandem 
walking was within normal limits, as was balance.  There was 
a full range of motion of the right lower extremity, with 
normal  muscle strength and normal plantar and dorsiflexion 
strength.  The veteran also had +2 deep tendon reflexes and 
intact sharp and dull sensation.  There was no other damage, 
including tendon, bone, joint, or nerve damage, and no muscle 
herniation or loss of muscle function.  There was normal 
blood flow and muscle movement.  Further muscle evaluation 
indicated no change in color or temperature, but there was 
some underlying subcutaneous tissue loss under the right 
thigh scar.  That scar, at the distal portion of the medial 
thigh, was five centimeters by four centimeters and depressed 
to one-half a centimeter (except during movement, when it 
stretched to one centimeter).  There was tenderness to 
palpation, as well as pain to palpation of the underlying 
muscle, but there were no adhesions or keloids.   The other 
two scars measured at three centimeters by two centimeters at 
the upper middle medial thigh, and at three centimeters by 
one half of a centimeter at the proximal medial thigh.  These 
scars were both well-healed, with no adhesions or keloids, 
but they were tender to palpation.  The RO asked the examiner 
to comment on whether there was any associated orthopedic, 
muscular, nerve, or artery impairment from the right thigh 
SFWs, and she replied that based upon her evaluation, there 
was no orthopedic, nerve, or artery damage, but there was 
some muscle and underlying subcutaneous tissue loss in that 
area. 

An August 1999 VA sports fitness evaluation report indicated 
that the veteran was independent with mobility, with no gait 
problems.  On follow-up September 1999 evaluations, he 
reported recent pain and loss of stability in his right lower 
extremity.  

An April 2000 VA electromyograph (EMG) and nerve conduction 
study (NCS) report advised that motor and sensory conduction 
studies of the right lower extremity reflected normal 
latencies, amplitudes, and conduction velocities, while a 
needle ENG revealed no spontaneous activity.  The impression 
was a normal study.

At an April 2000 VA joints and muscles examination with 
claims file review, the veteran complained of constant 
throbbing thigh pain, as well as knee weakness, numbness on 
the front of his shin, foot dragging, and falling.  He denied 
any injury to or arthritis of his knee.  On clinical 
evaluation, he was able to heel, toe, and tandem walk within 
normal limits, but also had a limp.  The veteran had a normal 
weight bearing and shoe wearing pattern.  He stated that his 
knee became swollen and puffy after work.  He had normal 
muscle strength in his bilateral lower extremities, as well 
as normal dorsiflexion and plantar flexion of the ankles, 
with 2+ deep tendon reflexes.  Per his report, there was a 
decreased sensation to light touch over the lateral right 
knee to the ankle, and decreased sensation to sharp and dull 
over the lateral right knee.  There was a full range of 
motion in the knees, with no pain to palpation, ligamental 
laxity, or instability, but there was crepitus.  Right ankle 
dorsiflexion was from 0 to 30 degrees and plantar flexion was 
from 0 to 25 degrees, without pain.  The examiner advised 
that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat or abnormal movement, or guarding of movement of the 
right lower extremity.  

The April 2000 VA examiner observed that an opinion was 
requested as to the etiology of the veteran's right leg limp.  
She observed that he complained of stumbling and tripping 
over his foot, but that there was no noticeable foot drop.  
There was also no muscle atrophy, weakness, or joint 
abnormality of that lower extremity.  She noted that while 
the veteran complained of knee pain, his recent EMG 
examination was normal.  She further advised that his limp 
might be more obvious or exaggerated on VA examination, as it 
was not present during other past examinations, and there was 
no etiology found for it.  She advised that it was her 
medical opinion that it was unlikely that the limp was 
related to his SFW injury.  

A May 2000 VA treatment report noted a history of gunshot 
wound injury to the right thigh with constant pain and 
weakness of the right foot.  The veteran reported walking 
eight miles a day.  On clinical evaluation, there was 
significantly decreased strength in that leg and foot, with 
decreased dorsiflexion and plantar flexion, and it was noted 
that the veteran could not undertake the flexion testing 
against resistance.  There was also slightly decreased muscle 
mass in the tibia/fibula area and observed scarring, but 
there was no swelling.  The assessment was gunshot wound to 
the right lower extremity with weakness, pain, and right foot 
instability from old injury.

A June 2000 VA medical report noted complaints of leg 
numbness.  On clinical evaluation, all pertinent findings, 
including those on extremity, nerve, muscle, and gait 
testing, were within normal limits.  The assessment was a 
history of SFW to the right thigh without residual loss of 
function, as well as a history of numbness of the right lower 
extremity with a normal EMG evaluation.

In April 2002, the veteran underwent a VA muscles examination 
with claims file review.  The examination report noted that 
the veteran was being evaluated for an injury to his right 
medial thigh muscle group, and the examiner noted a history 
of an SFW to the medial mid-thigh.  The veteran advised that 
he had worked as a letter carrier for 24 years, and that he 
had missed work four to five times per year because of his 
injury.  He reported that he had diagnosed foot drop and a 
long history of stumbling.  He advised that he was given his 
current right lower extremity brace in July 2001, and that he 
wore a different brace at night to keep his ankle 
dorsiflexed.  He reported sharp daily pain, of a mild to 
intense nature depending on the situation, in the area of his 
mid-thigh injury.  He reported that pain was not present in 
the morning, but developed after he had been on his feet for 
one and a half to two hours.  The veteran stated that he had 
varicose veins on his right calf as secondary to his mid-
thigh injury, and that he had a two-year history of a steady 
dull ache in that muscle.  The examiner recorded that there 
was no hip or knee condition secondary to the SFW injury.  

On clinical evaluation at the April 2002 VA examination, the 
veteran was initially wearing his leg brace.  The examiner 
noted a five and a half by three and a half centimeter scar 
in the medial aspect of the mid-thigh, with a nine-millimeter 
depression that was more evident during muscle flexion.  The 
scar itself was not sensitive or tender, but there was some 
adhesion that was again more evident during muscle flexion.  
There was no apparent tendon damage or muscle herniation, but 
the veteran did walk with a slight right leg limp.  Right hip 
flexion strength was at four to five out of five, while 
adduction and abduction hip strength was normal.  Right knee 
extension strength was also four to five out of five.  There 
was normal strength for right ankle dorsiflexion and plantar 
flexion.  All of this testing was performed without any 
indicia of pain on resisted motion.  The veteran had normal 
lower extremity reflexes, but there was a decreased sensation 
of the light touch over the wound area from the mid-medial 
thigh to just below the medial aspect of the knee and from 
the lateral aspect of the distal thigh to the one-third 
lateral lower extremity.  Sharp was equal to dull over the 
wound area on the medial aspect of the mid-thigh to the 
proximal one-third medial aspect of the lower leg.  The 
veteran had active ankle dorsiflexion to 15 degrees and 
plantar flexion to 45 degrees.  His right knee and hip ranges 
of motion were normal.  There was no pain with any range of 
motion testing, and there was no evidence of fatigue or pain 
with repetitive knee flexion or extension, or repetitive 
ankle dorsiflexion or plantar flexion.  The veteran had a 
negative McMurray's sign, a negative drawer test, and no 
medial or lateral ligamentous laxity of the knee.  His calves 
and knees were of equal measurement.  There was no indication 
of foot drop, although when the veteran left the evaluation, 
the examiner noted that he somewhat caught his toes on the 
floor as he was walking down the hallway.  

The April 2002 VA examiner was asked to opine whether the 
veteran's injury had progressed to the point of requiring a 
leg brace for foot drop.  He explained that foot drop was 
caused by either a common peroneal nerve palsy at the knee or 
lumbar radiculopathy.  He advised that the peroneal nerve 
runs down the lateral aspect of the knee and lower leg, and 
that any sensory changes associated with problems with this 
nerve would involve only the pretibial to the lateral aspect 
of the lower extremity, and would not include the medial 
aspect of the lower extremities.  He commented that the wound 
at the medial right thigh was not in the vicinity of the 
peroneal nerve, and that the sensory change was inconsistent 
with change that would be associated with a peroneal nerve 
problem.  He further observed that the veteran had weakness 
on examination involving the hip and knee but not the ankle, 
which was inconsistent with peroneal nerve damage.  He opined 
that the etiology of the right leg sensory changes or 
weakness was unclear, but that they were not of a pattern for 
nerve damage to the medial thigh.  He concluded that 
therefore, it was not likely that the need for a right leg 
brace was related to the MG XIV injury.  

An August 2002 letter from D.T.K., D.C., stated that he had 
treated the veteran on several occasions over the past 10 
years.  He advised that each occasion was directly related to 
a fall or was the result of an abnormal gait, i.e., walking 
abnormally because of leg pain.  

In October 2002, the veteran underwent another EMG and NCS to 
rule out nerve injury, because of his complaints of chronic 
numbness in the lateral aspect of his right leg, with 
intermittent foot drop.  It was noted that prior clinical 
evaluation had revealed a reduced sensation in the lateral 
aspect of the right leg and big toe, but that muscle strength 
was intact.  The test findings included: (1) motor conduction 
studies of the right peroneal nerve, recording from the 
tibialis anterior and extensor digitorum bravus muscles 
revealed normal distal latencies, compound muscle action 
potential amplitude, and conduction velocities; (2) motor 
conduction studies of the right tibial nerve were within 
normal limits; (3) sensory nerve conduction studies of the 
right superficial, peroneal, and sural nerves were within 
normal limits; and (4) needle examination of selected distal 
and proximal muscles in the right lower extremity revealed no 
evidence of increased insertional or abnormal spontaneous 
activity in any sampled muscle, although there was an 
observed dropout in the motor unit potentials with rapid 
firing in the peroneus longus muscle.  The VA attending 
physician advised that the reduced recruitment of the right 
peroneal longus muscle was a nonspecific and nondiagnostic 
finding, and that such a finding could be seen with partial 
peroneal neuropathy, partial sciatic neuropathy, L5 
plexopathy, or radiculopathy.  He further advised that there 
were no electrical findings to corroborate the diagnosis of 
any of such entities at that time.     

A mid-December 2002 VA treatment note reflected the veteran's 
complaint of pain in his right lower leg and moreso in the 
thigh, but also his denial of any radiating pain.  He advised 
that the pain was worse with activity, but further noted that 
he walked about eight miles a day for work.  The assessment 
was a normal examination.  A December 2002 VA X-ray 
evaluation report for the right foot noted the presence of a 
calcaneal spur.  At December 2002 and January 2003 VA 
emergency room evaluations, the veteran's gait, station, 
neurological, and extremities examinations were normal.  

A June 2003 VA medical record stated that the veteran worked 
60 hours a  week.

At his September 2003 hearing before the undersigned, the 
veteran testified that he was hit by shell fragments from a 
mortar round that landed about five feet in front of him.  He 
reported that he had one wound, the largest one, in his right 
thigh muscle, and two others in his right quadriceps muscle.  
He advised that when his right leg became fatigued, he 
dragged his foot, which made him stumble and/or fall 
frequently.  He reported that he wore his brace for 
prevention of foot drop, and that he wore a boot at night as 
well.  He noted much pain in his quadriceps muscle, and 
recent pain in his hip in the anterior and posterior areas 
where he had retained shrapnel, as well as a change of gait.  
He advised that he had numbness across the front of his shin, 
and that it had been present more or less since the 1970's.  

October 2004 VA treatment records note the veteran's 
telephoned report of right leg pain, as well as the results 
of an October 2004 VA X-ray evaluation of the right femur, 
which revealed some scattered soft tissue metal fragments 
(probably shrapnel), but noted an otherwise normal 
evaluation.

The veteran underwent a private orthopedic examination in 
December 2004, as conducted by S.L.G., M.D.  Although she did 
not advise that she reviewed the record, Dr. G. recorded the 
history of the veteran's injury, and noted that there were 
three entry wounds, but no exit wounds.  The veteran 
complained of intermittent weakness and sharp pain.  On 
clinical evaluation, Dr. G. noted a six centimeter by two 
centimeter wound, and advised that there was a loss of 
muscle, as well as thin skin, in that region.  She observed 
that there was soft tissue scarring under the skin and going 
into the muscle.  She recorded two more two centimeter wound 
areas, and advised that there was some soft tissue loss there 
as well.  The veteran had a full range of hip and knee 
motion, as well as normal muscle strength and normal 
sensation.  Dr. G. further observed that X-ray evaluation 
revealed some shrapnel in the proximal aspect of the hip, at 
the greater troch and just around the subtroch areas.  She 
concluded that the original injury was caused by a high 
velocity gun that resulted in a deep penetrating wound that 
required debridement.  She noted that the veteran had a 
prolonged infection that required almost three months of 
hospitalization, and advised that there was evidence of 
intramuscular scarring.  

At an April 2005 VA muscles examination with claims file 
review, the veteran complained of occasional pain in the back 
of his right leg and in the quadriceps muscle of that limb.  
The examiner noted periods of mild to moderate flare-up that 
were precipitated by long walks during the veteran's job as a 
mailman, causing pain and weakness four to five times per 
week for one to two hours at a time, and at its worst, 
resulting in the leg giving out completely, causing him to 
lose his balance and fall.  From his review of the claims 
file, the examiner noted that the original injury was a 
missile wound to the right quadriceps.  He observed that the 
right peroneal nerves were also apparently damaged at that 
time, but that there was no indication of bony or vascular 
structure damage.  On clinical evaluation, he recorded the 
presence of  three superficial, nontender, and nonadherent 
scars.  The first scar was six centimeters by three and a 
half centimeters and depressed with tissue loss, but was also 
well-healed.  The second scar was two centimeters by two 
centimeters and circular, with slight tissue loss and 
depression.  The third scar was three centimeters by three 
millimeters and linear.  On further evaluation of the right 
leg, the veteran was wearing an ankle-foot brace.  There was 
no tendon, bone, or joint damage, and there was also no 
muscle herniation or atrophy.  There was normal hamstring and 
quadriceps muscle function, and quadriceps muscle strength 
was at four out of five.  Knee and hip joint ranges of motion 
were full, and the muscle group was able to move without 
discomfort and independently throughout the range, while 
strength and endurance were within normal limits.  The muscle 
group was not limited by pain, fatigability, or weakness, 
during range of motion testing, and the veteran was able to 
move his leg against gravity.  The examiner did not advise 
that the injury track was present through more than one 
muscle group.  There was some numbness in a peroneal nerve 
distribution in the right outer leg.  The examiner observed 
that recent X-ray evaluation showed scattered soft tissue 
metallic fragments that were consistent with retained 
shrapnel, but also indicated an otherwise normal femur.  


Analysis of the Claim

For the reasons that follow, the Board has determined that 
the extent of the veteran's original injury, as documented in 
his service medical records and with due consideration of his 
current complaints and recorded clinical findings, warrants 
the assignment of an increased rating of 30 percent for his 
service-connected SFWs to the right thigh with injury to 
Muscle Group (MG) XIV.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, DC 5314.

First, the Board observes that the veteran's original injury 
required hospitalization and treatment for almost three 
months.  As well, his treatment consistent of three surgical 
interventions, at first for debridement, and then to treat 
furuncles with infection followed by wound closure, and then 
cellulitis followed by additional wound closure.  Moreover, 
as evident, the veteran's wounds notably required a long 
healing period before they were completely closed, and he had 
also had quadriceps muscle weakness that required 
rehabilitation prior to his hospital discharge.  He then 
filed for service connection immediately following his 
service discharge, and the results from a VA examination at 
that time revealed retained foreign bodies in his right 
thigh, some tissue loss in two muscles with scar adherence to 
that tissue in relation to the worst of his three right thigh 
wounds, and also hyperesthesia as emanating from that wound 
site.  Later VA examiners have continued findings of tissue 
loss not only in relation to the worst wound site, but also 
in relation to either one or both of the other wound sites 
(albeit on a lesser scale).  As well, the veteran has 
credibly and consistently reported current pain and some 
weakness, especially on use, in relation to these injuries 
since the time of their occurrence.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995).  He has also noted that he has 
had to reduce his work schedule somewhat because of his 
current symptomatology.  

In addition, Dr. G. specifically opined that it is apparent 
that the veteran originally sustained a deep penetrating 
wound with prolonged infection and indicia of current 
intramuscular scarring.  While the findings from some current 
VA examiners may appear to stand in contradiction to a 
finding of this degree of initial injury and current residual 
impairment, the Board holds that Dr. G.'s findings are in 
fact consistent with the documentation in the veteran's 
service medical records, which notably provides a detailed 
record as to his hospitalization and in-service treatment for 
the residuals of the SFWs to his anterior right thigh.  As 
well, her findings do not contradict the veteran's current 
reports of symptomatology.  Thus, the Board cannot find that 
the evidence on this point preponderates against the claim.  

Accordingly, with consideration of the entire record, 
including the most pertinent evidence as summarized earlier 
in this decision, the Board finds that the assignment of a 30 
percent rating for moderately severe right thigh disability 
under DC 5314 is warranted at this time.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.56, 4.73.

The Board cannot conclude, however, that a rating in excess 
of 30 percent under DC 5314, i.e. an award of 40 percent for 
severe right thigh disability, is appropriate.  While there 
is, as noted, sufficient evidence of at least one initial 
deep penetrating wound, as well as a period of prolonged 
hospitalization and infection, the medical evidence of record 
simply does not confirm that the veteran's current injury 
residuals include the majority of the remaining criteria as 
necessary for the assignment of such a rating.  To that end, 
while there is some notation of scar adherence and 
depression, the veteran does not have ragged, depressed, and 
adherent scars that indicate wide damage to muscle groups in 
the missile track.  As well, none of his scars are noted to 
be adhered to bone.  Palpation does not show a loss of deep 
fascia or muscle substance; rather, impairment in relation to 
tissue loss has been medically described only as mild, or as 
involving some, but not much, muscle loss.  As well, the 
veteran's muscles have not been shown to swell and harden 
abnormally in contraction, and there is no documentation of 
muscle atrophy.  As well, clinical evaluation of the right 
lower extremity in comparison with the left has revealed 
findings such as a full range of hip and knee motion and 
little to no loss of muscle strength.  Moreover, 
electrodiagnostic tests conducted in  2000 and 2002 were 
normal.  Accordingly, for lack of competent medical evidence 
of the clear majority of the listed symptomatology for a 40 
percent rating under 38 C.F.R. § 4.73, DC 5314, the Board 
must conclude that the actual level of symptomatology in this 
case more nearly approximates a 30 percent rating.  38 C.F.R. 
§§ 4.7, 4.56.     

The Board has also contemplated the applicability of combined 
ratings in this case, i.e., for injury extending to other 
muscle groups, or for the assignment of increased or 
additional ratings in light of neurological, orthopedic, 
vascular, or other impairment in relation to the original 
injury.  See 38 C.F.R. §§ 4.14, 4.55; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Here, however, the Board 
first notes that most, if not all, of the medical 
practitioners of record in this case found no such residual 
or related impairment.  

As well, contrary to the veteran's assertion, there is no 
medical evidence that his original injuries involved damage 
to other muscle groups.  Such damage is not noted in the 
service medical records, nor by any current medical 
practitioner of record.  The Board is aware that at the April 
2005 VA examination, the veteran, for the first time, 
reported pain in the back of his right leg (e.g., involving 
his hamstring muscles), but the examiner only noted initial 
injury to the right quadriceps muscle, and further observed 
that there was no current hamstring impairment on clinical 
evaluation.  As well, no practitioner has indicated that 
retained fragments shown on X-ray evaluation are 
representative of damage to more than one muscle group (also 
as averred by the veteran).

As for associated nerve impairment, the Board is aware that 
hyperesthesia was initially found on VA examination in April 
1969, and that even the April 2005 VA examiner felt that 
there was initial damage to the right peroneal nerve in 
service (although the service medical records noted a normal 
neurovascular examination).  The Board further observes, 
however, that because such damage, if extant, involves the 
same functionality as the originally injured body part, it 
cannot assign a separate rating for it.  Rather, the proper 
course here is to determine whether evaluation under the 
appropriate nerve code would be more favorable than the newly 
assigned 30 percent muscle code rating.  38 C.F.R. § 4.55.  
Under the applicable nerve codes at 38 C.F.R. § 4.124a, the 
assignment of a rating in excess of 30 percent would require 
a medical record of complete right peroneal nerve paralysis, 
as evidenced by symptomatology such as foot drop.  The 
competent medical evidence of record, however, including the 
opinions of the April 2000 and April 2002 VA examiners 
(which, after review and consideration of the record, negated 
a relationship between the veteran's reported right foot limp 
and foot drop to his original in-service injury), as well as 
his normal electrodiagnostic testing results, does not 
support an ultimate finding of complete right peroneal nerve 
paralysis.  Thus, the continuation of a 30 percent rating 
under DC 5314 is warranted instead.  38 C.F.R. § 4.55.

As to the assignment of increased or additional ratings for 
orthopedic, vascular, or even impairment in relation to 
scars, the Board first notes that as to orthopedic 
evaluation, again, the veteran has a normal range of motion 
with regard to both his right hip and right knee.  As well, 
while he has reported right knee swelling after use and also 
residual pain, this has not been documented on medical 
examination, and no knee impairment has been related to his 
original in-service injury.  There is also simply no finding 
of any currently diagnosed right knee or hip disability, 
including on X-ray evaluation.  Rather, as noted by the April 
2002 VA examiner, there is no indication of current hip or 
knee disability in relation to the original injury.  As well, 
there has never been a medical indication of vascular 
impairment; rather, the clinical findings from service 
forward have been normal.  Finally, as to scarring, the 
medical evidence differs as to whether the veteran has any 
pain in relation to the three scars themselves, but more 
often than not, the evidence indicates that the veteran has 
pain associated with the adherence of his scars to the 
underlying musculature.  As such, it would be improper to 
assign him any separate scar ratings, as based upon the 
current medical evidence of record.  38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. 259 (1994).

The Board is aware that much of the veteran's currently 
documented right thigh symptomatology and test results are 
not necessarily (or at least consistently)  demonstrative of 
moderately severe disability.  However, the law dictates that 
VA cannot ignore or simplify the extent of the veteran's 
original combat injuries and their likely residual and 
permanent effects.  As well, Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the 
veteran's claim should prevail.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson lacking the appropriate 
medical expertise, can provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of any claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005).
 
Finally, the Board has also contemplated extraschedular 
evaluation for this disability, but finds that there has been 
no showing that it has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for the residuals of shell 
fragment wounds (SFWs) to the right thigh with injury to 
Muscle Group (MG) XIV is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The procedural history of the claim for an increased rating 
for a left posterior neck scar is as follows.  In an April 
1998 rating decision, the RO denied the veteran's request for 
an increased (compensable) rating for his left posterior neck 
scar.  In November 1998, the veteran filed a notice of 
disagreement to that decision, and in a March 1999 statement 
of the case (SOC), the RO addressed the claim.  In April 
1999, the RO received a timely appeal from the veteran, 
pursuant to his filing of a VA Form 9 with regard to all 
issues addressed in the March 1999 SOC.  The matter was 
thereafter addressed in a January 2000 supplemental statement 
of the case (SSOC) and rating decision, and then again in a 
February 2001 VCAA letter.  In a February 2002 letter, the 
veteran withdrew other claims then pending on appeal, but did 
not address this claim.  The veteran also withdrew another 
claim at his September 2003 hearing before the undersigned, 
but again, no mention was made of this claim.  Thus, the 
Board must conclude that the matter remains pending.  And, 
while the Board finds that it does have complete jurisdiction 
over the matter at this time, it further observes that 
because no action has been taken on the claim since 
approximately February 2001, the matter requires further 
evidentiary development prior to any appellate review.  
Accordingly, the Board will remand the claim.  

First, during the pendency of this appeal, VA revised the 
portion of the Rating Schedule that addresses the criteria 
for the evaluation of service-connected skin disabilities, 
such as the veteran's left posterior neck scar, as now rated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002).  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002), effective 
August 30, 2002, [now codified as amended at 38 C.F.R. 
§ 4.118, DC 7800 through DC 7833 (2005)].  These regulations 
are relevant to that portion of the appeal occurring on and 
after the effective date of this change.  Review of the 
record, however, reveals that the RO has not notified the 
veteran of these changes, or applied them to his pending 
claim.  

As well, a brief review of the record indicates that the RO 
has not yet provided sufficient notice and assistance under 
the VCAA for the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has not 
specifically asked the veteran to provide any additional 
evidence in his possession that pertains to his claim in 
accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2005).  And, as noted earlier, the 
Court recently issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Again, these 
requirements appear to apply to claims for increased ratings.  
Here, the RO provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim, but did not provide him with notice of the type of 
evidence necessary to establish a higher disability rating 
under the new rating criteria or effective date for any award 
of a higher rating.  Therefore, as the Board must already 
remand the case in part for additional VCAA notice, the RO 
should ensure that any supplemental VCAA notice is in 
compliance with the guidance set forth in Dingess/Hartman.    

Moreover, the record contains the veteran's VA medical 
records as dated into March 2005, and the record reflects 
that the veteran currently receives his treatment at the VA 
Medical Center (VAMC) in Louisville, Kentucky.  Any more 
current VA treatment records accordingly must be obtained for 
the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.

As well, given the aforementioned change in rating criteria, 
the Board finds that the veteran must also be afforded a new 
VA examination of his left posterior neck scar.  See 
38 C.F.R. § 3.159(c)(4)(i) (2005); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should send the veteran a 
letter that notifies him of the change in 
criteria for rating skin disabilities as 
effective on August 30, 2002.  As well, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), this letter should 
specifically request that the veteran 
provide VA with any additional 
information or evidence in his possession 
that pertains to his claim, and include 
an explanation as to the type of 
information or evidence needed to 
establish a disability rating and 
effective date for the claim per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the veteran's 
medical records from the VAMC in 
Louisville, Kentucky, as pertaining to 
any treatment of his neck dated from 
March 2005 to the present.

3.  After the actions requested in 
paragraphs 1 and 2 are complete to the 
extent possible, the RO should arrange 
for the veteran to undergo a new VA scars 
examination in order to determine the 
current level of severity of the 
veteran's service-connected left 
posterior neck scar.  The RO must forward 
the claims file for review by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such review in the 
examination report.  After all necessary 
testing and clinical evaluation is 
complete, the examiner should describe in 
detail all current symptomatology related 
to this disability.  The examiner should 
also set forth a complete rationale for 
all opinions expressed and conclusions 
reached in the examination report. 

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should readjudicate the 
claim on the basis of all additional 
evidence associated with the claims file, 
and with due consideration of the new 
criteria for rating skin disabilities as 
in effect from August 30, 2002.  If the 
RO cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and his 
representative with an SSOC, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.
 
The purposes of this REMAND are to ensure due process and to 
complete additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with this appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


